Citation Nr: 1620132	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to weight gain, caused by an inability to exercise, due to service-connected right knee disability, and as due to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, right lower extremity, secondary to diabetes mellitus, type II, (DM), and, if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, left lower extremity, secondary to diabetes mellitus (DM), and, if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder, secondary to diabetes mellitus (DM), and, if so, whether the reopened claim should be granted.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis, left knee, secondary to service-connected right knee disability, and, if so, whether the reopened claim should be granted.

6.  Entitlement to service connection for a bladder disorder, secondary to DM.

7.  Entitlement to service connection for erectile dysfunction (ED), secondary to DM.

8.  Entitlement to a rating in excess of 10 percent for traumatic arthritis, right knee, status post medial meniscectomy.

9.  Entitlement to a rating in excess of 10 percent for instability, right knee, status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	Joseph E. Winston, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to April 1965 and from September 1983 to January 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned at a January 2016 videoconference hearing.  The hearing transcript is of record.  

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for DM, right and left lower extremity peripheral neuropathy, a heart disorder, and left knee arthritis has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis, left knee, entitlement to an increased rating for traumatic arthritis, right knee, status post medial meniscectomy, and entitlement to an increased rating for instability, right knee, status post medial meniscectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  On the record, during his January 2016 Video Conference hearing, and prior to promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal of the claim of entitlement to service connection for a heart disorder.

2.  The Veteran's service did not include duty in, or visitation to, Vietnam during the period between February 28, 1961, and May 7, 1975; he did not serve along the demilitarized zone (DMZ) in Korea during the period from April 1968 through July 1969; and he is, thus, not presumed to have been exposed to herbicides, including Agent Orange, nor is there probative evidence of such exposure.

3.  Diabetes mellitus, type II, was not evident during service or for many years thereafter, and is not related to any in-service event including herbicide exposure during service, or a service-connected disability.

4.  In an unappealed rating decision issued in May 2006, the RO denied the Veteran's claims for service connection for peripheral neuropathy of the right and left lower extremities.

5.  The evidence associated with the claims file subsequent to the May 2006 denial is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims for service connection for peripheral neuropathy of the right and left lower extremities.

6.  Erectile dysfunction was not present during service or for many years thereafter, and is not related to any in-service event or a service-connected disability.

7.  A bladder condition was not present during service or for many years thereafter, and is not related to any in-service event or a service-connected disability.


CONCLUSIONS OF LAW

1.  The appellant has met the criteria for withdrawal of an appeal of the issue of entitlement to service connection for a heart disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Diabetes mellitus, type II, was not incurred or aggravated during active duty, is not proximately due to or the result of a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015). 

3.  The evidence received since the May 2006 denial is not new and material, and the claim for service connection for peripheral neuropathy, right lower extremity, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The evidence received since the May 2006 denial is not new and material, and the claim for service connection for peripheral neuropathy, left lower extremity, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Erectile dysfunction was not incurred or aggravated during active duty, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

6.  A bladder condition was not incurred or aggravated during active duty, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2015). 

On the record during his January 2016 videoconference hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issue of entitlement to service connection for a heart disorder.

The Board finds that the Veteran's statement on the record during his January 2016 Board hearing qualifies as a valid withdrawal of the issue under 38 C.F.R. 
§ 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to that issue and the appeal is dismissed without prejudice as it relates to that issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

The Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in February 2006 and April 2009.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  In addition, a VA examination was conducted in February 2012 for the Veteran's claimed DM.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for DM.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed peripheral neuropathy of the lower extremities.  However, the Veteran is not entitled to an examination prior to submission of new and material evidence.  The Board also acknowledges that the Veteran has not been afforded a VA examination for his claimed erectile dysfunction and bladder condition.  However, the Veteran has only claimed service connection for erectile dysfunction and a bladder condition as secondary to his DM.  Regarding these appeals, there is no evidence the Veteran's current erectile dysfunction, bladder condition or DM are related to his active service, as discussed further below.  Accordingly, no VA examination was required regarding erectile dysfunction and a bladder disorder.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the issues decided herein.  The issues are thus ready to be considered on the merits.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus, type II, peripheral neuropathy or arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307 (a)(6)(iv).

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the land mass or the inland waters of Vietnam during the Vietnam conflict.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), including DM and early-onset peripheral neuropathy.  In this case, there is no evidence of in-country Vietnam service, and there is no contention of Korean service. 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, service connection has been established for traumatic arthritis of the right knee, status post medial meniscectomy, and instability of the right knee, status post medial meniscectomy.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. At 54).

Diabetes Mellitus Type II (DM)

The Veteran contends that his currently diagnosed DM, is related to exposure to herbicides during active duty in Vietnam.  Specifically, he claims that while on active duty in Okinawa, Japan, he and two other soldiers were sent on a secret mission to Vietnam for approximately three months sometime between April 1961 and May 1961, to set up explosives.  After review of the record, the Board finds that there is no basis for service connection for DM.

Review of the Veteran's service treatment records shows no complaint or manifestation of DM, and no manifestations of DM, were noted at the time of his service separation.  The Veteran testified during his January 2016 videoconference hearing that he was first diagnosed with DM during National Guard service.  National Guard records currently associated with the claims file do not show a diagnosis of DM.  The Board notes that the record was left open for 30 days following the Veteran's January 2016 hearing to allow him time to obtain and submit records showing a diagnosis of DM during his National Guard service.  However, to date, no such records have been submitted and the Veteran has not indicated that he has any additional records to submit.  Therefore, the Board finds that there is no evidence of the Veteran being diagnosed with DM during service.

Post-service VA treatment records show that the Veteran has been diagnosed with DM, many years after his discharge from service.  However, the evidence of record does not contain medical evidence that otherwise supports a finding that the currently diagnosed DM is related to the Veteran's active military service, including exposure to herbicides.  There is also no evidence of DM to a compensable degree within one year of service separation.  Accordingly, the Board finds that service connection is not warranted on a direct or presumptive chronic disease basis.  Further, the Veteran has not presented evidence of continuity of symptomatology since military service.  As noted above, there is no evidence of DM until many years after service discharge.  The Veteran claims that he was diagnosed with DM during National Guard service, but, as noted above, there is no evidence to support this claim.  With no evidence of DM during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disability and post-service symptomatology, there is no support for a grant of service connection on this basis.

The Veteran has also argued that his DM developed as a result of his inability to exercise, as a result of his service-connected right knee disability.  The Board finds that there is no competent evidence of a nexus between the Veteran's DM and his service-connected right knee disability.  In this regard, the Veteran was afforded a VA examination in February 2012.  The examiner opined that the Veteran's DM is not caused by his claimed inability to exercise, secondary to his service-connected right knee disability.  The examiner explained that DM is caused by a combination of lifestyle and genetic factors.  Lifestyle factors include dietary intake with regard to portion size (which affects weight) and glycemic index of foods eaten.  These two factors are volitionally chosen and under complete control of the Veteran.  They are not related to his service-connected knee condition.  He also noted that lifestyle factors include exercise, and many forms of exercise involving non-weight bearing activities are available and the Veteran had received instruction on these in the kinesiotherapy department.  Therefore, the Veteran does have the ability to exercise.  Finally, the examiner noted that any genetic factors which may be involved are present at birth and not related to the Veteran's right knee condition.  There is no other medical evidence of record, VA or private, that relates his DM to his service-connected right knee disability.  Regarding aggravation of a nonservice-connected disorder by a service-connected disability, because the February 2012 opinion finds that the premise that service-connected knee disabilities prevent the Veteran from exercising is false, by definition there can be no aggravation of DM by the inability to exercise due to right knee disabilities.  As such, service connection for DM on a secondary basis is also not warranted.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between his DM and his service-connected right knee disability.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of his DM.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is one where a lay person's observations would be not be sufficient because the issue is complex and beyond mere observation.  Clyburn v. West, 12 Vet. App. 296 (1999). 

In the present case, the question of whether the Veteran's DM is related to his active service or events therein or his service-connected right knee disability, is a complex issue.  Diagnosing and determining the etiology of DM goes beyond mere lay observation, and requires clinical testing and/or study and the training and knowledge of how to read and interpret these tests and studies, as well as training on the workings of the endocrine system.  Based on the complexity of the medical question, the Board finds that the Veteran is not competent to establish the etiology of his DM.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Veteran's primary contention is that he developed DM as a result of exposure to herbicides, primarily Agent Orange, while serving on active duty in Vietnam sometime between April 1961 and May 1961.  Herbicide exposure is generally conceded for veterans who served in the Republic of Vietnam (RVN) during the Vietnam era.  The "Vietnam era" means: (A) The period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period, and (B) The period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.  38 U.S.C.A. § 101(29).  Here, the Veteran contends that he sustained herbicide exposure during a secret 3-month mission to Vietnam between April 1961 and May 1961.  There is no evidence corroborating such an assertion, however.  In a January 2012 Formal Finding of Lack of Verification of Service in Vietnam, VA noted that it had determined that the Veteran was not "on ground" in Vietnam.  Therefore, his alleged Vietnam service is not established and he cannot be found entitled to consideration of his claim based on the presumptive provisions in 38 U.S.C.A. § 1116.  

While exposure to herbicides may not be presumed in this case, the Board has considered whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  The Veteran has not presented any other evidence to indicate that he was exposed to herbicides.  Unfortunately, his assertion, without more, simply does not support the claim that he was, in fact, actually exposed to herbicides in service.  Thus, a basis for favorable action due to in-service herbicide exposure is not presented.

For the reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Erectile Dysfunction

The Veteran does not contend and the evidence does not show that his ED is directly related to his active military service.  Rather, he has stated that he believes his currently diagnosed ED is directly related to his currently diagnosed DM, which he believes is related to his active military service.  See April 2009 statement from the Veteran and January 2016 videoconference hearing.  However, the Board notes that as discussed above, service connection is denied herein for DM.  As such, secondary service connection for ED is not warranted.  See 38 C.F.R. § 3.310 (2015).

Bladder Condition

The Veteran does not contend and the evidence does not show that he has a bladder condition directly related to his active military service.  Rather, he alleges that his currently diagnosed bladder condition is related to his diagnosed DM, which he believes is related to his active military service.  See April 2009 statement from the Veteran and January 2016 videoconference hearing.  However, the Board notes that as discussed above, service connection is denied herein for DM.  As such, secondary service connection for a bladder condition is not warranted.  See 38 C.F.R. § 3.310 (2015).

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Peripheral Neuropathy Lower Extremities

In a May 2006 rating decision, the RO denied service connection for peripheral neuropathy of the right and left lower extremities, based on a finding that there was no evidence of neuropathy of the lower extremities in service, no evidence showing neuropathy of the lower extremities was incurred in or aggravated by military service, and because DM was not shown to be related to service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in May 2009.  In that claim, the Veteran specifically stated that he was claiming service connection for peripheral neuropathy secondary to his DM, which he believes is related to service.  He reiterated his intent to claim service connection for peripheral neuropathy only as secondary to his DM during his January 2016 videoconference hearing.  

Evidence of record at the time of the May 2006 rating decision included the Veteran's service treatment records that showed no complaint or manifestation of neuropathy while the Veteran was on active duty, and post-service treatment records that showed a diagnosis and treatment for diabetic neuropathy of the lower extremities as early as 2004.  There was no indication as to when the disorder was first manifested or diagnosed.  There were no nexus opinions of record relating the Veteran's DM to his active military service.

Evidence received subsequent to the May 2006 rating decision includes VA treatment records dated from January 2009 to June 2015, which show continued treatment for DM and diabetic neuropathy of the lower extremities.  Also added to the record were the Veteran's reports (statements and hearing testimony) that his diagnosed neuropathy of the lower extremities is related to his DM, which he believes is directly related to his active military service or his service-connected right knee disability.  As before the May 2006 decision, there are no nexus opinions relating the Veteran's DM to his active military service, to include herbicide exposure therein, or his service-connected right knee disability.

Much of this evidence is new in that it was not previously of record; however, it is cumulative or redundant of evidence previously considered.  At the time of the May 2006 decision, it was acknowledged that the Veteran had a post-service diagnosis of neuropathy of the lower extremities related to his diagnosed DM (diabetic neuropathy).  Thus, evidence that corroborates this fact is not new and material evidence.  What is missing to award service connection or reopen the Veteran's claims is evidence that links his currently diagnosed DM to service or a service-connected disability.  However, the Board notes that as discussed herein, DM is not service connected.  As such, a threshold legal requirement for establishing secondary service connection for peripheral neuropathy of the lower extremities is not met.  See 38 C.F.R. § 3.310 (2015).  Therefore, the Veteran's argument that his currently diagnosed peripheral neuropathy of the lower extremities is secondary to his DM is not material, in that it does not raise a reasonable possibility of substantiating the claims. 

Because new and material evidence has not been received, the claims for service connection for peripheral neuropathy of the right and left lower extremities are not reopened.


ORDER

The claim for service connection for a heart disorder is dismissed.

Service connection for diabetes mellitus, type II, is denied.

Service connection for erectile dysfunction is denied.

Service connection for a bladder condition is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

The most recent VA examination in connection with the Veteran's service-connected right knee disability, including right knee traumatic arthritis and right knee instability, was conducted in May 2015.  The Veteran reported during his January 2016 videoconference hearing that the symptomatology associated with his right knee has increased in severity since that time.  In particular, he reported that he has experienced increased instability, resulting in him falling about four times a year; increased pain; and decreased range of motion, resulting in him being unable to bend over to pick things up and unable to balance himself on the right leg.  See January 2016 videoconference hearing transcript.

VA's General Counsel  has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's right knee disability.

The Board also notes that during his January 2016 hearing, the Veteran testified that he was told by a VA physician during treatment sometime in 2015 that his left knee disability could be caused by him having all his weight on his left knee because of his right knee.  See January 2016 videoconference hearing transcript.  The claims file and Virtual VA e-folder are negative for any VA medical records dated since June 2015.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).  

The appellant is hereby notified that it is his responsibility to report for examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA medical records dated since June 2015 should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA joints examinations to evaluate the current severity of his service-connected right knee traumatic arthritis and instability.  The claims folder, including a copy of this remand, should be made available to the examiner for review prior in connection with examination and the examiner should acknowledge such review in the examination report or in an addendum.

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies. 

The examiner should indicate the nature and severity of all manifestations of each disability (traumatic arthritis, right knee, status post medial meniscectomy and instability, right knee, status post medial meniscectomy).

The examiner should specifically report the ranges of right knee flexion and extension in degrees, as well as whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Then readjudicate the Veteran's remaining claims of whether new and material evidence has been received to reopen a claim for service connection for a left knee disability and increased ratings for the right knee traumatic arthritis and right knee instability.  If any benefit sought on appeal is not granted, the AOJ/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


